Citation Nr: 1413843	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  08-25 457	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for breathing problems, claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran had active service from August 1989 to August 1992.  He served in the Saudi Arabia from January 7, 1991 to May 3, 1991 and has been awarded the Southwest Asia Service Medal.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for breathing problems, headaches, and fatigue. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that denied entitlement to service connection for breathing problems, entitlement to service connection for headaches, and entitlement to service connection for fatigue is vacated.  The remainder of the May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals